Examiner's Amendment(s) and Comment(s)

Notice of Pre-AIA  or AIA  Status
                   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

				Examiner's Amendment to the Specification
The form paragraphs set forth in MPEP § 1503.01, subsection II, pertaining to the description may be used in 
nonprovisional international design applications.  In addition, the following form paragraphs may be used to amend
the specification by examiner's amendment to include a description of broken lines or coloring as appropriate.
The first sentence of the broken line description has been canceled and replaced with the
following statement:

"The broken lines showing portions of the mini neck pouch are for illustrative purposes only and form no
part of the claimed design, and the dash-dot lines indicate the boundary of the claimed and unclaimed portions.
	
			            Discussions of the Merits of the Application
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered 
an interview and are to be made of record.  See MPEP 713.  The examiner will not discuss the merits of the application
 with applicant's representative if the representative is not registered to practice before the USPTO.  Appointment as applicant's representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.  Additional information regarding interviews is set forth below.

   

  
   Telephonic or in person interviews   
   A telephonic or in person interview may only be conducted with an attorney or agent registered to practice
   before the USPTO ("registered practitioner") or with a pro se applicant (an applicant who is the inventor and 
   and who is not represented by a registered practitioner).
   The registered practitioner may either be of record or not of record.  To become "of record", a power of attorney
   (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 "Power of Attorney to
   Prosecute Applications Before the USPTO", available at:
   https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be 
   used for this purpose.  See MPEP 402.02(a) for further information.  Interviews may also be conducted
   with a registered practitioner not of record provided the registered practitioner can show authorization to
   conduct an interview by completing, signing and filing an "Applicant Initiated Interview Request Form" (PTOL-
   413A) (available at the USPTO web page indicated above).  See MPEP 405.  For acceptable ways to submit
   forms to the USPTO, see "When Responding to Official USPTO Correspondence" below.  If a pro se applicant
   or registered practitioner located outside of the United States wishes to communicate by telephone, it is 
   suggested that such person email the examiner at [catherine.oliver@uspto.gov] to arrange a time and date
   for the telephone interview.  Please include proposed days and times for the proposed call.  When proposing
   a day/time for the interview, please take into account the examiner's work schedule indicated in the last paragraph
   of this communication.  The email should also be used to determine who will initiate the telephone call.
    
   Email Communications
   The merits of the application will not be discussed via email (or other electronic medium) unless appropriate
   Authorization for internet communication is filed in the application.  Form PTO/SB/439 "Authorization for Internet
  Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications" may
   be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization
   may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see
   "When Responding to Official USPTO Correspondence" below.  See MPEP 502.03 II for further information.



Responding to Official USPTO Correspondence
When responding to official correspondence issued by the USPTO, including a notification of refusal, please note
the following:
The USPTO transacts business in writing.  All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant
to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent 
registered to practice before the USPTO.  Applicants may submit replies to Office actions only by:
	● Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
	    https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
	● Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA 22313-1450
             ● Facsimile to the USPTO's Alexandria, Virginia Customer Service Window
	   https://www.uspto.gov/patents-maintaining-patent/responding-office-actions

Contact Information
Any inquiries regarding communications from the examiner should be directed to Catherine R.
Oliver-Garcia, whose telephone number is (571)272-2655. The examiner can normally be reached on Monday
through Friday from 9:00 a.m. to 5:30 p.m.  Examiner interviews are available via telephone, in-person,
and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview,
applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Barbara Fox can be reached at (571)272-4456. The FAX phone number for this group is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications is available through
Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.




Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 
(EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service
Representative or access to the automated system, call 800-786-9199 (IN USA OR CANADA) or 571-
272-1000.



/CATHERINE R OLIVER-GARCIA/Primary Examiner, Art Unit 2914